RE: Dxket Sheet Request                                                      ns.w-cii
                                                                              K-J> I


    Eear Clerk,

     This letter is being written to request that you send to me a copy of the docket sheet in the

   following cause please? M/ infomHtion is as follows. Thank you for your tire in advance to this

   matter.


   [jWrit of Habeas GorpusJ application frcm case file #*R-75,964-01, held at the Court of Criininal

   Appeals, relating to Harris County cause #116993.

                                                                     Best Regards:

                                                             Candy H. R#bs#1596685
                                                             Hughes Unit
                                                             Rt.2 Box 4400
                                                             Gatesville,Texas.76597
                                                             U.S.A

                                                                         12-11-2015

                                                                             xOMX U tkofe




                                                                        RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS



                                                                        DEC 17 2015


                                                                     Abel Acosta, Clerk